DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
                                              Oath/Declaration
2.   The oath/declaration filed on 06/05/2019 is acceptable.
                                Information Disclosure Statement
3.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 06/29/2020.
 
       This application is in condition for allowance except for the following formal matters:
         Title
         The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
        Claims
        In claim 1, lines 10 and 12, a term of “the pixel units” should replace by – the plurality of pixel units --.
         In claim 1, line 16, a term of “the pixel control array units” should replace by -- the plurality of pixel control array units --.

        In claim 2, line 1, a term of “the first pixel unit” should replace by – a first pixel unit --.
         In claim 2, line 2, a term of “the second pixel unit” should replace by – a second pixel unit --.
         In claim 8, lines 1-2, a phrase of “one of the pixel control array units” should replace by -- one of the plurality of pixel control array units --.
         In claim 10, lines 11 and 16, a term of “the pixel units” should replace by – the plurality of pixel units --.
         In claim 10, line 15, a term of “the pixel control array units” should replace by -- the        plurality of pixel control array units --.
       In claim 10, line 16, a term of “the pixel units” should replace by – one of the plurality of pixel units --.
        In claim 11, line 1, a term of “the first pixel unit” should replace by – a first pixel unit --.
         In claim 11, line 2, a term of “the second pixel unit” should replace by – a second pixel unit --.

                                        Allowable Subject Matter
4.    Claims 1-18 are allowed.
       The following is a statement of reason for the indication of allowable subject matter:
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a flexible display panel comprising a plurality of pixel units disposed on the pixel control array layer and the flexible layer; wherein the pixel units corresponding to the bendable region being electrically connected to a portion of the first thin film transistors corresponding to the unbendable region; alternatively, a plurality of pixel control array units being provided at intervals in the flexible layer, the pixel control array units include at least one second thin film transistor, the pixel unit corresponding to the bendable region being electrically connected to the second thin film transistor, in combinations with the other structures as cited in the independent claims 1 and 10.
        Claims 2-9 and 11-18 are directly or indirectly depend on the independent claims 1 and 10.     

          Prosecution on the merit is closed in accordance with the practice under Ex Parte Quayle, 1935 C.D. 11, 453 O.G. 213.
TWO MONTHS from the mailing date of this letter.
           When responding to the Office action, Applicants’ are advice to provide the Examiner with the line numbers and page numbers in the application and/or references cited to assist the Examiner to locate the appropriate paragraphs.       
                                                      Cited Prior Arts
5.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Kim et al. (U.S. Patent No. 9,760,125 B2), Cai (U.S. Patent No. 10,468,475 B2), Li (U.S. Patent No. 10,818,855 B2) and Ha et al. (U.S. Patent No. 19,672,853 B2).
                                                            Conclusion
6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/PHUC T DANG/Primary Examiner, Art Unit 2892